Case 1:18-cv-11354-DLC Document 10 Filed 01/09/19 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

nnee emma nem aenan mannnageen seen eeeeene eee eeeeeeeeeeeeneeee 4
NEPPERHAN HEIGHTS ASSOCIATES LLC,,
Case No.: 18-cv-1 1354-DLC
Plaintiff,
NOTICE OF APPEARANCE
-against-
AXIS INSURANCE COMPANY,
Defendant.
ween eee een ence ce eee ene nee ee -_ w-------- X

TO THE CLERK OF THIS COURT AND PARTIES OF RECORD:
Enter my appearance as counsel in this case for Defendant AXIS Insurance Company.

I certify that I am admitted to practice in this Court.

Dated: New York, New York
January 8, 2019

MOUND COTTON WOLLAN &
GREENGRASS LLP

By:___s/ Bruce R. Kaliner
Bruce R. Kaliner
(bkaliner@moundcotton.com)
One New York Plaza
New York, New York 10004
Phone: (212) 804-4200
Fax: (212) 344-8066

Attorneys for Defendant AXIS
Insurance Company

Matthew S. Aboulafia, Esq,
Jack Glanzberg, Esq.
Aboulafia Law Firm LLC
Attorneys for Plaintiff

228 East 45" Street, Suite 1700
New York, New York 10017
Via ECF

796002.1
